Citation Nr: 1450552	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1988.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which, in part, denied service connection for a low back disability and confirmed and continued the denial of service connection for a cervical spine disability on the basis that new and material evidence had not been submitted.

Jurisdiction in this matter has been transferred to the RO in Indianapolis, Indiana.

In January 2013, a videoconference hearing was held before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana.  A transcript of this proceeding has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In an unappealed January 1993 rating decision, the RO denied service connection for a cervical spine disability. 

2.  Evidence received since the January 1993 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.

3.  The Veteran's current cervical spine disability did not manifest within one year of service separation, and is not otherwise etiologically related to service.  

4.  The Veteran's current lumbar spine disability did not manifest within one year of service separation, and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a cervical spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Here, the RO provided notice to the Veteran in a March 2010 letter, prior to the date of the issuance of the appealed May 2010 rating decision.  The March 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran indicated at his January 2013 hearing that while he received treatment at Indiana University, these records were not available, and there was no way to obtain them.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of September 1992, February 2010 and July 2012 VA examinations.  While the Veteran indicated in a July 2013 correspondence that he felt the VA examinations were inadequate, the VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the September 1992, February 2010 and July 2012 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.


I.  Claim to Reopen

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in February 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 1993 denial of service connection for a cervical spine disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a September 1993 rating decision, the RO, in part, denied the Veteran's claim of entitlement to service connection for a cervical spine strain disability on the basis that residuals of a cervical spine strain disability were not found on his separation examination or his most recent VA examination.  The Veteran did not appeal the September 1993 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in February 2010.  Evidence received since the final rating decision in September 1993includes the report of a February 2010 VA MRI report which provided a diagnosis of degenerative changes of the cervical spine.

The prior denial of service connection for a cervical spine disability was based on a lack of evidence of a current cervical spine disability.  The February 2010 MRI report provided evidence of a current cervical spine disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a cervical spine disability have been met.  The Board notes that the RO has already treated this claim on a de novo basis in a November 2012 Supplemental Statement of the Case, so this adjudication will not prejudice the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

As the Veteran's cervical spine disability and lumbar spine disability have similar factual backgrounds and analyses, they will be addressed together.

The Veteran's service treatment records indicate that he was involved in a motor vehicle accident in February 1984.  The treatment note reported that the Veteran had a whiplash injury and was assessed with a cervical strain.  A March 1984 follow up treatment note indicated that the Veteran was in no pain and had no problems.  The Veteran's June 1988 separation examination noted that the Veteran had a cervical strain related to a motor vehicle accident in 1984 but was negative for current complaints or treatments related to a neck or low back disability.  

The Veteran underwent a VA examination in September 1992.  The Veteran reported that a motor vehicle accident in 1984 resulted in a neck injury.  He presented with current complaints of neck pain.  The diagnosis was residuals of neck injury.

A February 2010 physical therapy consultation report noted that the Veteran presented with complaints of intermittent neck and back pain for the past 6 months.  

The Veteran underwent a VA examination in February 2010.  The examiner noted that the Veteran had back and neck pain with an onset of 2008.  The examiner also noted that the Veteran injured his spine while in the military Panama in a motor vehicle accident in 1983.  An MRI of the lumbar spine revealed mild disc degeneration.  An MRI of the cervical spine revealed significant multilevel degenerative changes which resulted in severe spinal stenosis.  The diagnoses were degenerative changes of the cervical spine, severe cervical stenosis, lumbar spine disc degeneration, anterolisthesis and bilateral L5 pars interarticularis defects and L5/S1 diffuse disk bulge and annular tear.

The Veteran underwent a VA examination in July 2012.  The Veteran had diagnoses of degenerative disc disease of the lumbar spine and cervical spine.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was in a motor vehicle accident in February 1984 and was diagnosed with whiplash.  X-rays were normal, and he was diagnosed with a cervical strain.  A March 1984 service treatment report noted that his neck felt fine at the time.  A June 1988 examination noted a history of a cervical strain, but there was no evidence of ongoing problems per the history and physical.  The September 1992 VA examination some 8 years after the whiplash and 4 years after his service separation mentioned some mild residuals of the cervical spine injury, but his spinal x-ray was normal.  The examiner opined that the cervical strain that occurred in 1984 appeared to be an acute, limited injury that would be expected to be problematic for a defined, limited time period expected to be problematic for a defined, limited time period.  Per the service treatment records, this was the case as there was no evidence that this was an ongoing concern until mentioned in the examination in 1992.  There was no evidence of specific neck problems until years later as he started complaining of neck problems routinely per the VA treatment notes in 2010 at the age of 47.  The VA treatment notes began in 2001 and specifically mentioned that he did not mention concerns for his neck until 2010.  If his cervical spine was a significant problem from 2001 to 2010, it would be expected that he would have mentioned this to his primary care physician during this span and it would have been documented.  He also worked as a mechanic for professional race cars from 1994 to 2001, which, from the description, appeared to be a very stressful, highly time-sensitive job that would likely require extreme positions of the neck while working on cars.  This may have been a significant contributor to his cervical spine condition after many years of working in this capacity.

Regarding the lumbar spine, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event or illness.  There was no mention of low back problems in service even though there was mention of a whiplash injury in 1984.  This included his June 1988 separation examination in which the Veteran specifically did not indicate that he had problems with back pain.  His VA examination in 1992 was without any complaints of low back pain.  If his low back pain was primarily attributed to carrying heavy back packs/physical exertion during active duty from 1984 to 1988, it would have been expected to manifest prior to 2008.  His examination in 2010 noted that his low back problems started in 2008, and, per a physical therapy consultation note in 2010, his chronic back problems were estimated to start 6 months prior.  Per a review of the VA treatment notes, the Veteran first mentioned low back pain in 2007, though he had been seen at the VA since 2001.  As with his neck condition, the Veteran's work as a mechanic may have been a significant contributor to his low back condition after many years of working in this capacity.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for cervical spine and lumbar spine disabilities is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with degenerative disc disease of the cervical spine and lumbar spine.  Accordingly, as there are current cervical and lumbar spine disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance, however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the cervical and lumbar spine is the x-ray report of the February 2010 VA examination.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Nevertheless, while the service treatment records are negative for complaints or treatments of a lumbar spine disability, the Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran suffered a cervical strain which resulted from a motor vehicle accident in 1984 during his service.  Despite these subjective complaints, the service treatment records were negative for any diagnoses of a chronic cervical spine disability.  The record reflects that his cervical spine complaints were medically addressed in service, and based on the current medical evidence, appear to have been of an acute and transitory nature.  Significantly, a March 1984 treatment report noted no complaints of neck pain, and the June 1988 separation examination was negative for treatments, complaints or diagnoses related to a cervical spine or lumbar spine disability.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a lumbar spine or cervical spine disability since service.  Again, the June 1988 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the low back or cervical spine.  The evidence also demonstrates that the Veteran asserted that his neck and back pain began only 6 months before a February 2010 physical therapy report.  The Board finds that his documented medical history is in conflict with his current assertions that his current low back and cervical spine symptoms have continued since service.  

As the Veteran was not diagnosed with a lumbar spine or cervical spine disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a lumbar spine or cervical spine disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current lumbar spine or cervical spine disability is etiologically related to his military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the lumbar spine and cervical spine disabilities weighs against the claim as the July 2012 VA examiner concluded that it was less likely than not that the Veteran's lumbar spine or cervical spine disabilities were related to his military service.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

To the extent that the Veteran and his representative contend that a medical relationship exists between his current claimed lumbar spine and cervical spine disabilities and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed lumbar spine and cervical spine disabilities be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current degenerative joint disease of the right knee and service.  As such, the Board ascribes far more weight to the conclusions of the VA examiner who concluded that the Veteran's current lumbar spine and cervical spine disabilities were not the result of his service.  See Jandreau, 492 F.3d at 1377.

In sum, the Board finds that service connection for a lumbar spine and cervical spine disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability, is reopened. 

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


